Citation Nr: 0326800	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
November 1970.  He died on April [redacted], 1994.  His military 
decorations include the Vietnam Service Medal.  The appellant 
is his widow.  

This appeal was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2000, at which time it was 
remanded for further evidentiary and procedural development.  

In June 2001, the appellant executed a form for an 
appointment of an individual as a claimant's representative 
in favor of herself.  The Board will construe this action as 
an affirmative indication that the appellant does not wish 
representation by a service organization or private attorney 
in this matter.  She is informed, however, that she may 
change her mind and appoint such representation up until 90 
days after the appeal has been recertified to the Board, or 
until a final Board decision is promulgated, whichever occurs 
first.  38 C.F.R. § 20.1304.  

The appellant requested a hearing before a member of the 
Board and such a hearing was scheduled.  The record reflects 
that the RO notified the appellant in a letter sent to her 
last known address that a hearing had been scheduled for 
September 2001.  The record reflects that the appellant 
failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The appellant has 
not explained her failure to report or requested rescheduling 
of the hearing.  Under these circumstances, the Board deems 
the hearing request to be withdrawn.  See 38 C.F.R. 
§ 20.702(d).

The appellant was sent a letter in January 2003 requesting 
her assistance in identifying outstanding medical treatment 
records reflecting treatment for the veteran's cancer prior 
to his death.  Additionally, she was requested to provide 
release forms allowing the VA to request pertinent treatment 
records from private physicians.  She has not responded to 
this request in any way.  She is hereby informed that the 
duty to assist claimants in the development of evidence to 
support their claims is not a one-way street.  The VA cannot 
obtain private medical records to support her claim and no 
further action can be taken in this regard unless she 
authorizes the release of those records.  

The appellant has raised several additional theories of 
entitlement to dependency and indemnity compensation, none of 
which have been adjudicated by the RO.  Thus, her claims for 
entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death, 
claimed as due to herbicide exposure in Vietnam; and to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 are referred to the RO for appropriate 
action.


REMAND

In July 2002, the Board ordered further development in your 
case.  Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the July 2002 development memorandum, the EDU was 
requested to obtain the veteran's medical records from the VA 
Medical Center in Alexandria, Louisiana, concerning treatment 
rendered between March 1992 and April 1994.  The EDU was also 
requested to obtain all records reflecting the appellant's 
Tort Claim against the VA Medical Center.  While the EDU 
requested these records, none have been received.  

Governing regulation provides that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  Review of the development 
accomplished thus far does not reflect any indication that 
the records not yet obtained do not exist or that further 
efforts would be futile.  Therefore, upon Remand, the records 
from the VA Medical Center in Alexandria, Louisiana should be 
obtained along with all records reflecting the appellant's 
Tort Claim against the VA, prior to RO review of this claim.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran by the VA Medical Center in 
Alexandria, LA, between March 1992 and 
April 1994 which are not contained in his 
claims file for inclusion in the file.  
In particular, neurology treatment 
records dated from November 1993 to April 
1994 and all records reflecting treatment 
by a Dr. Shah should be obtained.

2.  The RO should obtain complete file 
reflecting the appellant's Tort Claim 
against the VA Medical Center and 
associate it with the claims folder.  In 
particular, records reflecting any 
monetary settlement reached must be 
obtained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative, if she chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


